Citation Nr: 0834480	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  08-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for pes cavus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to April 
1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In September 2008, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for pes cavus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1952 rating decision, the RO denied the 
appellant's original claim of entitlement to service 
connection for bilateral pes cavus.

2.  The additional evidence received since the January 1952 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

The evidence submitted since the RO's January 1952 decision 
is new and material; thus, the claim of service connection 
for bilateral pes cavus is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for pes 
cavus.  As will be discussed in greater detail below, the 
Board finds that new and material evidence has been 
submitted, and that the claim should be reopened.  The Board 
further, finds that additional evidentiary development is 
necessary before this claim can be adjudicated on the merits.  
This development will be discussed in greater detail in the 
remand portion of this document.

II.  New and Material Evidence

The veteran is seeking service connection for bilateral pes 
cavus, which he contends was aggravated during his active 
duty service.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a January 1952 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for bilateral pes cavus.  The evidence of record at the time 
of that decision consisted of the veteran's service medical 
records, which showed that the veteran was diagnosed with 
talipes, equinovarus, bilateral, which was noted to be a 
congenital disability, during service.  A February 1951 
record of Physical Evaluation Board (PEB) proceedings 
concluded that the veteran's disability is not the proximate 
result of the performance of active duty.  The January 1952 
rating decision concluded that the veteran's pes cavus was a 
constitutional or developmental abnormality and that it was 
not incurred in or aggravated by service.  The veteran was 
notified of this decision in January 1952, and he did not 
appeal.

In December 2006, the veteran requested that this claim be 
reopened.  He submitted new and material evidence in the form 
of a July 2007 doctor's statement that may support the 
veteran's belief that his pes cavus was aggravated by his 
military service.  This evidence is new in that it was not of 
record at the time of the January 1952 denial.  It is 
material in that it is relevant to establishing aggravation.  

The Board finds that July 2007 doctor's statement constitutes 
new and material evidence in that it is neither cumulative 
nor redundant of previously submitted evidence, and it 
appears to raise a reasonable possibility of substantiating 
the claim.  Accordingly, the Board finds that new and 
material evidence has been submitted to reopen this claim.  
To this extent only, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral pes cavus is 
reopened.


REMAND

As noted above, the veteran has submitted an etiology opinion 
from a private physician stating that the veteran's required 
military activities may have contributed to an increase in 
pain, which could have been severe enough to be disabling at 
the time of the veteran's military service.  However, he 
could not definitively say those activities resulted in 
greater long term disability.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  

The Board finds that the standards of McLendon are met in 
this case. There is current evidence of bilateral pes cavus.  
The evidence reflects that the veteran had pes cavus during 
service, and a medical opinion suggests a relationship 
between the appellant's disability was aggravated by military 
service.  Therefore, the Board believes that a VA examination 
is necessary in order.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AMC should make arrangements for 
the veteran to be afforded an appropriate 
VA examination to clarify the nature and 
etiology of his bilateral pes cavus.  The 
claims folder should be made available to 
the examiner for review, and review of the 
claims folder should be indicated in the 
examination report.  The examiner should 
perform any tests or studies, including X-
rays, deemed necessary for an accurate 
assessment.  The examiner should conduct 
an examination of the appellant's feet and 
provide a diagnosis of any pertinent 
pathology found.  As to the pes cavus, the 
examiner should offer an opinion as to 
whether the veteran's pes cavus increased 
in severity during the veteran's military 
service.  If it is determined that the 
disability did increase in severity, the 
examiner should offer an opinion as to 
whether this was due to the natural 
progress of the disease.  In answering 
these questions, the examiner should 
discuss the opinion provided in the July 
2007 letters from the veteran's doctor.

2.  After the development requested above 
has been completed, the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


